                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                      )
                                                )
         Plaintiff/Respondent,                  )   Crim No.: 6:08-cr-00131-GFVT-CJS-1
                                                )    Civil No.: 6:16-cv-00119-GFVT-CJS
 V.                                             )
                                                )                  ORDER
 REX VAUGHN,                                    )
                                                )
         Defendant/Petitioner.                  )
                                        *** *** *** ***

       This matter is before the Court a Recommended Disposition filed by the United States

Magistrate Judge Candace J. Smith. [R. 72.] The Defendant, Rex Vaughn, first filed a pro se

motion to vacate his sentence pursuant to 28 U.S.C. § 2255. [R. 65.] Consistent with local

practice, Judge Smith reviewed the motion and prepared a Recommended Disposition. [R. 72.]

       After considering the record, Judge Smith determined that Mr. Vaughn is not entitled to

relief under 28 U.S.C. § 2255. In 2015, the Supreme Court decided United States v. Johnson,

which held that the residual clause of the Armed Career Criminal Act was unconstitutionally

vague. 135 S. Ct. 2551, 2560-63 (2015). Mr. Vaughn argues that this means sentencing

guideline § 4B1.2(a), which contains language identical to the defunct residual clause and under

which Mr. Vaughn was sentenced, is likewise unconstitutionally vague. However, the Supreme

Court held in Beckles that “the advisory sentencing guidelines are not subject to a vagueness

challenge under the Due Process Clause.” Beckles v. United States, 137 S. Ct. 886, 895 (2017).

Judge Smith also recommended this Court deny a certificate of appealability. In light of the

clear holding in Beckles, no reasonable jurist would find it debatable whether Mr. Ward’s

petition states a valid claim for the denial of a constitutional right. Finally, as Judge Smith noted,
the remainder of Mr. Vaughn’s arguments are untimely filed. Johnson v. United States, 457 F.

App’x 462, 464 (6th Cir. 2012) (one-year limitations period applies to § 2255 motion). Mr.

Vaughn’s one-year window in which he could timely file a § 2255 petition began in January

2010, but he did not file the instant petition until June 2016.

       Generally, this Court must make a de novo determination of those portions of a

recommended disposition to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

objections are made, however, this Court is not required to “review . . . a magistrate’s factual or

legal conclusions, under a de novo or any other standard . . . .” Thomas v. Arn, 474 U.S. 140,

150 (1985). Parties who fail to object to a Magistrate’s Report and Recommendation are also

barred from appealing a district court’s order adopting that Report and Recommendation. United

States v. Walters, 638 F.2d 947 (6th Cir. 1981). Nevertheless, this Court has considered the

record, and it ultimately agrees with the Magistrate Judge’s recommendation. Furthermore, the

Court declines to issue a certificate of appealability. The Court determines that reasonable jurists

would not find the denial of Mr. Cupp’s construed § 2255 motion debatable. See Slack v.

McDaniel, 529 U.S. 473, 484 (2000).

       Accordingly, and the Court being sufficiently advised, it is hereby ORDERED:

       1.      Judge Candace J. Smith’s Report and Recommendation [R. 72] as to Rex Vaughn

is ADOPTED and for the Opinion of the Court;

       2.      Mr. Vaughn’s Petition for habeas corpus relief pursuant to § 2255 [R. 65] is

DENIED;

       3.      A Certificate of Appealability is DENIED as to all issues raised by the

Defendant; and

       4.      JUDGMENT in favor of the United States will be entered contemporaneously



                                                  2
herewith.

       This the 14th day of August, 2019.




                                            3
